Title: From Alexander Hamilton to William Ellery, 7 July 1794
From: Hamilton, Alexander
To: Ellery, William


[Treasury Department, July 7, 1794. The description of this letter in the dealer’s catalogue reads as follows: “About the remission of fines on ships, ‘… respecting Edmund Valentine, master of the Schooner Arethus and Guilford Grinnel of the Sloop Wealthy, I have no power to remit but upon application through the District Judge. Besides … the penalty imposed by law is so moderate. I have remitted in the cases of James Underhill, Elisha Casey, George W. Topham and John Hathaway … and transmitted duplicates of my decisions to the District Court.…’” Letter not found.]
